I bring warm greetings from His Majesty the Druk Gyalpo. Today my thoughts are with the people of Mexico, who suffered two terrible earthquakes this month. My thoughts are also with the victims of the other natural disasters that have recently brought pain and misery to people around the world — the three hurricanes that battered communities in the Caribbean and the United States and the devastating floods in Bangladesh, India, Nepal and Sri Lanka that have taken more than 1,200 lives. Please join me in observing a moment of silence to reflect on the suffering of those communities and to offer our prayers for their recovery.
The disasters I just referred to are not isolated incidents. Experts are increasingly convinced that natural disasters like hurricanes and floods are made worse by climate change. Climate change is a reality. Each of the past three years has been the hottest in recorded history, and 16 of the 17 hottest years on record have all occurred in this new century. That must alarm us, for we are only in 2017. There is no room for complacency, hesitation or finger-pointing, excuses or procrastination. The urgency is now. Our well-being is at stake. The survival of future generations is at risk. The Paris Agreement on Climate Change is proof that we have accepted that climate change is a reality, and that we are willing to come together, to work together and to fight climate change together. I urge all countries to fulfil the promises they made in Paris.
As a landlocked, mountainous country, we are especially vulnerable to the effects of climate change. That is why we are particularly alarmed about unchecked environmental degradation, which is the root cause of climate change. We are already experiencing flash floods, glacial lake outbursts and severe and erratic weather patterns, whsoe effects can be particularly devastating for a poor country.
But we will not give up. We will take action. We have ratified the Paris Agreement and are well on our way to fulfilling our pledges. A total of 72 per cent of our country is under forest cover, and more than half of it is protected as national parkland, wildlife sanctuaries or nature reserves. That means that we are the world’s only carbon-neutral country. In fact, we are a carbon-negative country. In addition, we generate and export clean renewable energy and invest in green industries and organic farming practices.
After centuries of neglect, fighting climate change is complex and expensive. That is why it is critical to ensure that all countries fulfil their respective commitments. But that takes money; hence the importance of climate financing mechanisms. However, securing financing is one of the biggest challenges that smaller nations have, and the role of climate-financing institutions is therefore essential. We applaud the Global Environmental Facility (GEF) for financing more than 4,000 environmental projects in 170 countries since its establishment in the 1990s. The Green Climate Fund (GCF) has also begun to help developing countries around the world respond to climate change through innovative and transformative interventions. Those institutions are critical for those who have the will but may not have the resources to take action. I applaud the innovative strategies and interventions that they have supported.
For our part, in partnership with the World Wildlife Fund we have launched Bhutan for Life, an innovative financing mechanism that will help safeguard our rich biodiversity until our Government can assume the full cost of its protection.
Now is the time to scale up our support to the GEF and GCF. That will enable all countries to fight climate change on a war footing and help developing countries respond to its effects. I am optimistic that we will be able to prevent the worst effects of climate change. But for that we have to work together. While the threat of natural disasters will always remain, we can and must ensure that they are not directly linked to human- induced activity.
The World Bank estimates that more than 800 million people live in poverty. For them, hunger, malnourishment and deprivation are everyday realities. And that reality — the scourge of poverty — silently kills countless millions every year. I ask members to please join me in observing a moment of silence for the millions of people around the world, particularly children, who are suffering or dying from poverty and malnourishment.
Poverty has no place in this day and age. After all, this era — our era — is blessed with unprecedented wealth, knowledge and technology, giving rise to levels of prosperity the world has never seen before. Yet millions are still condemned to a life of poverty. The Sustainable Development Goals (SDGs) are critical in that regard. They give us reason for hope. While every one of the 17 Goals will contribute to eradicating the scourge of poverty, our common resolve is articulated powerfully in the very first Goal of the SDGs, which promises nothing less than to end poverty everywhere and in all its forms.
Eradicating poverty, like dealing with climate change, is complex and expensive. But according to one estimate, it would take only $175 billion per year to end extreme poverty. That should come as good news, since it is barely 0.32 per cent of the current global gross domestic product. We no doubt have a lot of work to do, but the SDGs provide a realistic road map for this important task. However, there are no easy shortcuts.
In that connection, the Secretary-General’s reform initiatives will ensure that the United Nations is fit for purpose and able to respond to the call for transformation in order to bring about shared prosperity for all peoples of the world. I thank him for initiating such bold measures, and call on all Member States to give full support to the important reforms.
We in Bhutan are blessed. Our enlightened monarchs have carefully balanced economic growth with social development, environmental sustainability and cultural preservation, all within a framework of good governance. We call this holistic approach to development Gross National Happiness, a unique philosophy that guarantees all of our citizens free education and free health care, while providing additional targeted interventions for the poor.
I am happy to report that our efforts are bearing fruit. Multidimensional poverty has already fallen by half, and we are well on our way to reducing it still further, to 5 per cent within the next few years. Our success in reducing poverty is a tribute to the leadership of our kings and the spirit of the people of Bhutan.
It is also due to the support of the United Nations and our other development partners, particularly India, Japan, the European Union, the Asian Development Bank and the World Bank. Their continued support, partnership and generosity have helped us reduce poverty, achieve social growth and prepare for imminent graduation from the least-developed-country category.
I now ask everyone to join me in observing a moment of silence to remember the victims of global terrorism.
Recent acts of terrorism have brought pain and suffering to countless people in nearly every part of the world, and far too many lives have been cruelly lost. The horrific acts committed by terrorist groups undermine global peace and security, and Bhutan joins the call for united action to combat those extremists. To win the fight against terrorism, we have no option but to strengthen the United Nations so that multilateralism and global cooperation are further enhanced.
Two years ago, I joined many others in calling for United Nations reform. The Secretary- General’s reform initiatives will provide a much- needed framework for revitalizing and strengthening the United Nations. Bhutan joins all Member States in backing that bold endeavour.
But any United Nations reform would be incomplete without reforming the Security Council to reflect the changing realities of today’s world. In that regard, countries like India, Japan, Brazil and Germany must be called on to serve as permanent members in the Security Council, and Africa must also be appropriately represented.
We recognize that global peace and security are a shared concern and responsibility. As a peaceful country, one that has enjoyed the benefits of United Nations membership for more than four decades, we feel it is now time for us to contribute to global peace and security, if only modestly. Accordingly, it was with a sense of pride and duty in 2014 that Bhutan joined the peacekeeping movement. Since then, we have gradually increased our peacekeeping engagement in keeping with our duty to contribute, albeit in a small way, to the cause of global peace and security. In doing so our peacekeepers have and always will uphold the highest standards of integrity, ethics and professionalism while discharging their important responsibilities. Our military and police officers today serve in 11 peacekeeping missions, and the first-ever military contingent from Bhutan is now ready to be deployed to a peacekeeping mission.
However, the bedrock of global peace and security ultimately lies within each and every one of our individual countries. Every country must therefore protect the rights of its citizens, strengthen participatory democracy and participatory Government and enable economic opportunity for all. Those are the very principles of democracy and freedom. They must be nurtured and strengthened.
Nine years ago, Bhutan embarked on the path of democracy. In an unprecedented move in human history, our King, at the height of his popularity, imposed democracy, against the will of his people. After a century of peace and prosperity under enlightened monarchs, there was much apprehension and fear. But nine years on, it gives me great satisfaction to report that democracy in Bhutan is well entrenched and irreversible. Today all the institutions of democratic governance have been established and are functioning well, along with a growing body of civil society and a strong and vibrant media. We held successful elections in 2008 and 2013, and look forward to a third election next year, in 2018.
The importance of the United Nations has never been greater, and the imperative for multilateralism has never been stronger. As we look to the future, Bhutan will continue working with all Member States to ensure that the United Nations continues to play an instrumental role in fighting climate change, eradicating poverty and maintaining global peace and security. In that regard, I have the honour to conclude with a quotation from our beloved King, His Majesty Jigme Khesar Namgyel Wangchuck:
“No nation today can stand alone in achievement. Time is slowly telling us that there can be no lasting individual success without success as a community, and there cannot be lasting national progress and success if it does not fit into a future of global peace, harmony and equality. The world must progress together or fail together.”